Citation Nr: 0602025	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right wrist and hand.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to August 1967.  He also served in the National Guard from 
1983 to 1985.

This matter arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

The veteran was afforded a hearing in June 2004 before the 
undersigned Acting Veterans Law Judge. A transcript of the 
hearing is associated with the claims folder.

The Board remanded this matter in September 2004 for 
additional procedural and evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A disability of the right hand and wrist is not currently 
shown. 

CONCLUSION OF LAW

A disability of the right hand and wrist was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

1. Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided the veteran partial, pre-adjudication VCAA 
notice by letter, dated in August 2001.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service. The veteran was also notified that VA would obtain 
service records and VA records, and that he could submit 
private medical records or authorize VA to obtaining private 
medical records on his behalf.  

In the statement of the case, dated in January 2003, the RO 
notified the veteran of 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to a claim.  The RO provided further VCAA notice by 
letter in November 2004 to the extent that VA would obtain 
records in the custody of a Federal agency. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).
As for the timing of the provisions of the VCAA that came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  However the action described above cured 
the procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  For these reasons, the veteran has 
not been prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  to n e

2. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After several searches, the National 
Personnel Records Center (NPRC) has reported that no other 
service medical records are available.  Therefore further 
efforts to obtain these records would be futile.  In a 
letter, dated in June 2002, the RO advised the veteran of the 
negative development and provided a list of alternate types 
of evidence that he could submit to substantiate his claim 
for service connection.  No such evidence was submitted.  
Also a request was made to obtain records from an Army 
hospital in Boblingen, Germany, NPRC reported in April 2005 
that it was unable to identify the facility.  The veteran was 
contacted later that month and asked to provide additional 
details about the hospital, but he has not responded.  As the 
veteran has not identified any additional evidence and as 
there are no outstanding records to obtain, the Board finds 
the duty to assist has been fulfilled.

II. REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Here, the veteran has failed to submit any competent medical 
evidence demonstrating a current disability of the right hand 
or wrist.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The mere fact that the veteran states that he 
suffered a laceration to his right hand and wrist in service 
and that he suffers from the residuals of that injury is 
insufficient to establish a claim of service connection.  
Indeed, the veteran testified in June 2004 that he had not 
any treatment for his alleged right hand/wrist injury since 
service. Although the veteran has expressed his own opinion 
that he currently suffers from a disability of the right hand 
and wrist that is related to an in-service injury, the Court 
has held that laypersons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Further, notwithstanding the fact that no 
current disability of the right hand and wrist has been 
established, the Board notes that the veteran's January 1983 
National Guard enlistment was negative for any complaints of 
right hand or wrist disability.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence of a current right hand and wrist 
disability, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for residuals of an injury 
to the right wrist and hand is denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


